DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to an electrode assembly.
Group II, claim(s) 12, drawn to a flow cell comprising the electrode assembly.
Group III, claim(s) 13-14, drawn to a method of manufacturing a support for an electroanalysis porous carbon electrode.
Group IV, claim(s) 15, drawn to the use of an electrical conductor.


Groups I-IV lack unity of invention because even though the inventions of these groups require the special technical feature of a support supporting a porous carbon electrode, wherein the support comprises an electrical conductor comprising a first metal, wherein the electrode conductor has a coating layer over a surface of the electrical conductor and wherein the coating layer is arranged to electrically couple with the porous carbon electrode, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kimiyasu (WO 2010/004690A1).  Kimiyasu teaches an electrode assembly (Fig. 6; page 14, para. 6, line 1: the electrochemical sensor 14) comprising a support and a porous carbon electrode ((Fig. 6; page 14, para. 6, line 2: an insulating substrate 1; para. 8, lines 1-2: a conductive layer 2, a carbon film 3, and a water permeable carbon layer 4; here the insulating substrate 1, the conductive layer 2, and the carbon film 3 are together deemed to be the support and the water permeable carbon layer 4 is deemed to be a porous carbon electrode), wherein the support comprises an electrical conductor (Fig. 6: conductive layer 2) comprising a first metal (page 4, para. 4, line 2-3: Ti, Cr, Cu, Au, Pt, etc.), wherein the electrical conductor has a coating layer comprising carbon (Fig. 6: carbon film 3), wherein the coating layer is provided over a surface of the electrical conductor (Fig. 6: indicating the carbon film 3 is over the top surface of the conductive layer 2) and wherein the coating layer is arranged to, in use, electrically couple with the 

A telephone call was made to Shannon Vieau, the representative of applicant, on October 22, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                    

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795